DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on July 27, 2022 in response to the Office Action mailed on April 28, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harken (US 2005/0256892), in view of admitted prior art Takaatsu (JP 2002099713, attached hereto).
With respect to claims 1, 4 and 5, Harken discloses system, method and non-transitory computer readable storage medium having computer executable instructions which causes, when executed by a processor, a management information system connecting to one or more terminals location at least in one of inside a company, outside a company, in a home country, or in a foreign country,  the management information system being a system to support management of a financial institution or a financial holding company group including the financial institution (abstract, paragraph [0233]), the method comprising:
receiving, from the one or more terminals, base data and a change value of ground data to use in performing the data replacement (abstract, paragraphs [0031] and also paragraph [0137] discloses receiving data and change value of ground data),
identifying, based on the base data, one or more standardized data items for the basic figure (paragraph [0126]),
recalculating using the received change value of the ground data the one or more  standardized data items (paragraph [0126] and also paragraph [0137] discloses recalculating data), and
regenerating the basic figure based on the one or more recalculated standardized data, the basic figure being used for the management of the financial institution or the financial holding company group including the financial institution (paragraphs [0126] and [0233]).
Harken discloses standardizing the data and purpose based database in paragraph [0128] but does not explicitly disclose the feature of identifying, based on data from a database a basic figure to be regenerated in data replacement.
However, Takaatsu teaches the feature of identifying based on data a basic figure to be regenerated in data replacement (paragraph [0009] and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Harken to include the feature of identifying a basic figure to be regenerated in data replacement, as taught by Takaatsu in order to manage the data of financial institution.
With respect to claim 2 Harken further teaches the feature, wherein the one or more standardized data items are data items generated by extracting one or more items out of base data managed by business systems wherein a common code is assigned to the one or more extracted items (paragraphs [0031] and [0126]).
With respect to claims 3 and 6, Harken further discloses the feature, wherein the one or more standardized data items includes data item indicating risk involved in an operation of the financial institution (paragraph [0128] discloses certain data to be standardized).
With respect to claims 7, 8 and 9, Harken further discloses the feature, wherein the basic figure is regenerated by combining the one or more recalculated standardized data items based on a common code assigned to the one or more recalculated standardized data items (paragraphs [0126] and [0233]).

Response to Arguments
Applicant's arguments filed on July 27, 2022 have been fully considered but they are not persuasive. With respect to applicant’s remarks regarding the amended feature examiner notes that Harken reference discloses the feature in paragraph [0128] stating, “ The data source(s) may or may not be identified in the command. If the data source(s) is identified, the discover facility may query the identified data source(s). In the event a data source(s) is not identified in the command, the discovery facility may determine the data source from the type of data requested from the data extraction command or from another piece of information in the command or after determining the association to other data that is required. For example, the query may be for a customer address and a first portion of the customer address data may reside in a first database while a second portion resides in a second database. The discovery facility may process the extraction command and direct its extraction activities to the two databases without further instructions in the command. Once the data source(s) is identified, the data facility may execute a process to extract the data 508. Once the data has been extracted, the discovery facility may facilitate the communication of the data to another portion of the data integration system”.
Examiner also note that paragraphs [0126] and [0233] discloses the feature of claims 7, 8 and 9 stating, “FIG. 3 is a schematic diagram showing an architecture for providing data integration for a plurality of data sources for a business enterprise. An embodiment of a data integration system 104 may include a discover data stage 302 to perform, possibly among other processes, extraction of data from a data source. The data integration system 104 may also include a data preparation stage where the data is prepared, standardized, matched, or otherwise manipulated to produce quality data to be later transformed. The data integration system may also include a data transformation system 308 to transform, enrich and deliver transformed data. The several stages an embodiment may be executed in a parallel manner 310 or in a serial or combination manner to optimize the performance of the system. The data integration system may also include a metadata management system 312 such that the data that is extracted and transformed maintains a high level of integrity.” 
Examiner notes no other remarks or arguments. Accordingly, the rejection remains as is.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687